Citation Nr: 1038207	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for cervical disc disease, 
status post discectomy, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent for 
left leg L5 radiculopathy.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from July 1973 to October 1977 and from April 1979 to January 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri; April 2005 and March 2006 rating decisions of the VA RO 
in Philadelphia, Pennsylvania; and an April 2007 rating decision 
of the VA RO in Boston, Massachusetts.  The July 2004 and April 
2005 rating decisions denied increased ratings for the cervical 
and lumbar spine disabilities, the March 2006 rating decision 
denied TDIU, and the April 2007 rating decision awarded service 
connection for left leg L5 radiculopathy.  The Boston RO has 
current jurisdiction over the claims.

The Veteran and his wife appeared before the undersigned Veterans 
Law Judge in a Travel Board hearing in Boston in October 2009 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

The  issue of entitlement to secondary service connection 
for erectile dysfunction has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks higher disability evaluations for his service-
connected cervical spine disability, currently rated at 30 
percent disabling; his lumbar spine disability, currently rated 
at 20 percent disabling; and a higher initial evaluation for his 
left leg L5 radiculopathy, currently rated at 10 percent 
disabling.  He most recently underwent VA examinations for his 
claims in May 2007.  Since that time, he has maintained that his 
disabilities have increased in severity, particularly with 
respect to neurological symptoms.  See October 2009 hearing 
transcript, pages 10-11.  In support of this contention, the 
Veteran submitted a January 2008 MRI study which demonstrates an 
increase in cervical and lumbar spine symptomatology.  Based on 
this evidence, the Board finds that the claim must be remanded, 
so as to afford the Veteran contemporaneous examinations to 
determine the current severity of his service-connected 
disabilities.

Additionally, the record indicates that the Veteran has been 
awarded Social Security Administration (SSA) disability benefits.  
Specifically, of record is a letter from the SSA to the Veteran 
indicating his receipt of SSA disability benefits beginning May 
2005.  Also, the Veteran testified as to his receipt of SSA 
benefits.  Id. at 5.

There is no indication in the file that any records were 
requested from SSA.  VA has a duty to obtain SSA records when 
they may be relevant to a Veteran's claim.  See Voerth v. West, 
13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The AMC should contact the SSA and obtain and associate 
with the claims file copies of the Veteran's records regarding 
SSA benefits, including the complete medical records upon which 
any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009).

Moreover, in an April 2006 statement, the Veteran indicated that 
he was medically retired from the United States Postal Service 
(USPS) in 2004.  Over the course of the appeal he has submitted 
some medical records utilized by the USPS, including a November 
2004 medical clearance update demonstrating restrictions 
resulting from cervical and lumbar spine problems.  It is unclear 
whether these records are complete.  Therefore, upon remand, all 
records associated with the Veteran's retirement from the USPS 
should be obtained from the United States Office of Personnel 
Management (OPM).

Finally, as the Veteran receives ongoing treatment from VA for 
his disabilities, all relevant outstanding records must be 
obtained while on remand.  This includes outpatient clinical 
records from October 2007 forward.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and 
associate with the claims file copies of 
the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.  The non-existence 
or unavailability of such records must be 
verified by SSA.  38 C.F.R. § 
3.159(c)(2)(2009).

2.  Contact the OPM and request all 
medical and adjudicative records 
associated with the date and circumstances 
of the Veteran's retirement from 
employment with the USPS.  The non-
existence or unavailability of such 
records must be verified by OPM.  38 
C.F.R. § 3.159(c)(2)(2009).

3.  Obtain all outstanding VA outpatient 
clinical records for this Veteran, dated 
from October 2007 forward.

4.  After these records have been 
associated with the claims file, schedule 
the Veteran for a VA examination to 
determine the current severity of his 
service-connected lumbar spine and 
cervical spine and left leg L5 
radiculopathy disabilities. The claims 
file must be reviewed in conjunction with 
the examination.  All testing deemed 
necessary must be conducted and results 
reported in detail.  The examination 
report should include specific responses 
to the following medical questions:

a.  Does the lumbosacral or cervical spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these symptoms)?

b.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbosacral or cervical spine is 
used repeatedly over a period of time 
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups)?

c.  Is there any favorable or unfavorable 
ankylosis of the spine?

d.  Please identify any neurological 
findings related to the service-connected 
cervical and lumbar spine disabilities, to 
include left L5 radiculopathy, and fully 
describe the extent and severity of those 
symptoms.  

e.  In addition, if possible, please state 
whether the lumbosacral or cervical spine 
disabilities have been productive of any 
incapacitating episodes, which are defined 
as periods of acute signs and symptoms 
that require bed rest prescribed by a 
physician or treatment by a physician, and 
if so, the frequency and duration of those 
episodes.

f.  Based on examination findings and 
other evidence contained in the claims 
folder, the examiner must offer an opinion 
as to whether it is as least as likely as 
not that the Veteran is unable to obtain 
or maintain substantially gainful 
employment solely as the result of his 
service-connected disabilities.

The examiner also must consider the 
Veteran's education, experience, and 
occupational background in determining 
whether the Veteran is unable to secure 
gainful employment in light of his 
service-connected disabilities (standing 
alone).  The examiner must set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.

Furthermore, if the examiner cannot 
provide a requested opinion without 
resorting to speculation, the examiner 
must so state, and provide a rationale for 
why he or she cannot opine without 
speculating.

5.  Thereafter, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



